DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/18/22 has been accepted and entered. Accordingly, claims 1, 8, 14 and 20 are amended. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment which remove and alter various previously cited embodiments and clarify the rejection. However, at least one argument remains relevant to the current rejection. 
With respect to the 35 U.S.C. § 101 rejection, the rejection has been withdrawn as a result of the amendment. 
With respect to the 35 U.S.C. § 102 rejection as anticipated by Moustafa, Applicant argues Moustafa fails to disclose “comparing the environmental state to a predicted environmental state relative to the autonomous vehicle; and determining, based on a differential between the environmental state and the predicted environmental state, whether to select a second machine learning model as the selected machine learning model" for at least the reason that “a behavioral model as disclosed in Moustafa is not a prediction” (Amend. 9). However, as detailed in the newly formulated rejection below, the various models are indeed predictions, i.e., ¶ “186 machine learning model may then be used . . . to make predictions . . . based on input data”; ¶ 258 “environmental model . . . predicted behavior of these environmental conditions”; ¶ 277 “predict how these vehicles will respond based on conditions observed in the environment . . . model based predictions”; ¶279 “behavioral model may be acted upon by another vehicle to predict future vehicle behaviors”; ¶¶ 261-269 behavioral model and social norm model are predictions of future vehicle trajectories/ actions based on previous observed trajectories which derive constraints, or predictions on what vehicles or other tracked objects will do in particular scenarios (¶ 269); ¶ 272 model environmental predictions can also be based on assumptions of “generic vehicle behavior” and ideal assumptions (i.e., other vehicles are autonomous, other vehicles future actions will not violate speed limits or traffic rules), i.e., ¶ 274 “these models may be utilized . . . to determine probabilities that neighboring vehicles will take certain actions in certain situations”). 
Applicant further asserts that the newly selected “dynamic behavior policies” cited in ¶¶ 331-334 of Moustafa are not triggered based on a predicted environmental state or a comparison with a current environmental state and a predicted environmental states (Amend. 10). The Examiner disagrees with this assertion. Rather, ¶ 331-332 detail that the dynamic behavior policies are triggered based on detection of environmentally detected anomalies, wherein an anomaly itself is a differential between an environmental state (i.e., tracked object sequence of detected object behavior) and a predicted environmental state (i.e., expected object behavior).  See  ¶¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state, “in response to the anomalous behavior detection . . . to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs”). For example, ¶ 588 defines anomalies as detected patterns that do not match (i.e., comparison) predicted behavior (“The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection” wherein the expected behavior is based on a prediction model related to objects detected external to the vehicle “machine learning algorithms . . . estimate parameters of the prediction model for detecting and recognizing an object . . . contrary to anomalies” wherein expected behaviors are defined as predictions, see, i.e., ¶ 398 “expected vehicle behavior predicted”). For at least this reason, Applicants arguments are unpersuasive as to this point. In addition, further examples of comparison of an environmental state and a predicted environmental state are provided in the rejection below. 
Applicant also asserts that ¶¶ 365-375 of Moustafa related to the autonomous vehicle envelope disclosure that the motion of the vehicle is not the same as the “environment external to the vehicle as claimed”. This portion of Moustafa is no longer cited in the independent claim rejections. 
However, it is important to note that the claim does not require that the “environmental state” is “external to the vehicle”. Rather, the specification indicates the environmental state can be a state of the autonomous vehicle itself within or relative to an environment (Spec. ¶ 16 “the environmental state of the autonomous vehicle”; ¶ 63 “the automation computing system 116 determines 602 the environmental state of the automated vehicle 100 based on first sensor data 603 and compares 604 the environmental state to a predicted environmental state”). This broadest reasonable interpretation is further supported by the fact that sensors 212 are the input used to determine an environmental state relative to the autonomous vehicle (¶ 43 “determine . . . based on the first sensor data 603 from one or more sensors 212, an environmental state relative to the autonomous vehicle”) and sensors 212 include sensors that are used to detect data other than data of an environment external to the vehicle, i.e., accelerometers, GPS or a component of the automation computing system 212 (¶ 21 “sensors 212 are configured to capture sensor data describing the operational and environmental conditions of an autonomous vehicle . . . accelerometers . . . GPS . . . or other sensors . . . sensors 212 may reside as a component of the automation computing system 212”; ¶ 22 “although the sensors 212 are shown as being external to the automation computing system 116, it is understood that one or more of the sensors 212 may reside as a component of the automation computing system 212 (e.g., on the same board, within the same housing or chassis)”). In addition, the specification indicates the model can be a model for a driving car wherein predictions can include the future state of a gas or brake pedal position, internal to a vehicle (¶ 56). The specification further states that “any of the functionality or approaches set forth herein” with respect to the machine learning models include applications to “simultaneous localization and mapping” (¶ 84). In addition, the specification does not provide a limiting definition of “environmental state”. Accordingly, in view of the disclosure, the Examiner recommends to amend the claims to recite “determining . . . an external environmental state relative to the autonomous vehicle” if Applicant intends to exclude non-external environmental states from the claimed invention. 
With respect to the rejection of claims 6, 13 and 19, Applicant asserts (Amend. 12) that Moustafa “does not disclose any sort of predicated arrangement of these objects”, i.e., tracked objects. First, the claims do not require predicting an “arrangement” of objects. Second, under a BRI, a “visual anchor” can merely be imaged objects (¶ 45 “visual anchors may comprise image objects . . . may include lane markers , street signs , traffic signals , pedestrians or other persons , vehicles on the road , parked vehicles , etc”) such that the claim merely requires comparing an imaged object with a prediction of an imaged object. 
Moustafa explicitly discloses comparing the predicted/ expected behavior of an imaged object with detected behavior of an imaged object to determine if the object is anomalous 
(¶ 279 - 281 “behavioral model . . . predict future vehicle behaviors . . . trustworthiness of behavioral models . . . trustworthiness value can change over time if the output behavior differs significantly from the observed vehicle behavior. Should the trustworthiness value fall below a certain threshold (i.e., differential) the model can be deemed not suitable . . . verification of the behavioral model . . . determining whether the observed performance corresponds to an expected performance determined through the behavioral model (e.g., by providing inputs corresponding to the present environment to the model and identifying if the output conforms with the observed behavior of the vehicle . . . behavioral model  . . . is out of date, incorrect, or defective based on detecting . . . that observed behavior. . . does not conform with the predicted behavior when applying the earlier stored version of the behavioral model. Such a determination may cause the vehicle . . . to request an updated version of the behavioral model”)
(¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state, “in response to the anomalous behavior detection . . . to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs” wherein an anomaly itself is a differential between the environmental state (tracked behavior) and the predicted behavior (expected), i.e., ¶ 588 “The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection” wherein the expected behavior is based on a prediction model related to objects detected external to the vehicle “machine learning algorithms . . . estimate parameters of the prediction model for detecting and recognizing an object . . . contrary to anomalies” wherein expected behaviors are defined as predictions, see, i.e., ¶ 398 “expected vehicle behavior predicted”)
(¶¶ 342-346 “irregular or anomalous behaviors are detected as being performed by one or more vehicles. In some cases, detection may be done by comparing an observed behavior performed by the particular vehicle with a safety model [[i.e., prediction]] . . . whether an observed irregular behavior has been observed . . . if so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”). 
(¶¶ 257-258 “construct an internal representation of its surroundings . . .  dynamic information about the environment . . . moving objects . . . velocity vectors . . . ego localization . . . where the vehicle fits within the model”; ¶ 258 “environment model . . . updated environment information . . . constructs a plan of action in response (. . . behavior information, prediction information, trajectory information . . . ) to the predicted behavior of these environment conditions”)

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. § 101 has been withdrawn as a result of the amendment. Particularly, the limitation “performing, by the autonomous vehicle, one or more operational commands based on the selected machine learning model” provides a practical application of the abstract idea under step 2A prong 2. For example, the operational commands by the autonomous vehicle relate to practically applied and tangible vehicle control actions such as a change in speed, acceleration, braking, gear, turning or orientation (Spec. ¶ 17). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0084283 to Kalik (Kalik)
With respect to claim 1, 8, 14 and 20 Kalik discloses a method for detecting out-of-model scenarios for an autonomous vehicle, comprising: 
determining, based on first sensor data from one or more sensors (¶19 “identifies objects, such as other vehicles, within the vehicle environment, receiving sensor signals provided by one or more sensors”), an environmental state relative to the autonomous vehicle 
(¶ 22 “the world modeler 12 constructs a model of the vehicle environment . . . Object structure estimates 28 and object position estimates 30 are determined, and are used in the creation of a world model 32 of the vehicle environment . . . object position, speed”)
(¶ 27-28 “sensor fusion . . . object models . . . extracted from the fused sensor data . . . fused object models are supplied to a current world model 116 . . . representative of the vehicle environment”; ¶ 63)
wherein operational commands for the autonomous vehicle are based on a selected machine learning model 
(¶¶ 47-48 behavior prediction model . . . new model can be adopted”)
(¶60 “when alert occurs . . . some other automatic behavior can be initiated to prevent the collision or to mitigate the harm of the collision if it cannot be avoided”)
wherein the selected machine learning model comprises a first machine learning model; 
comparing the environmental state to a predicted environmental state relative to the autonomous vehicle; 
(¶ 25 “prediction generator 18 . . . predicts object motion”)
(¶ 26 “object risk estimator provides an alert if the object behavior cannot be predicted with sufficient accuracy to perform a collision risk estimate”)
(¶ 56 “statistical models . . . isolates separate objects and predictively models their behavior based on statistical models of the observed object behaviors”)
determining, based on a differential between the environmental state and the predicted environmental state, whether to select a second machine learning model as the selected machine learning model; and 
(¶ 47-48 “behavior shift detector determines if the behavior of objects was not correctly predicted, because of changing or incorrect knowledge of object behavior . . . abrupt or large changes in dynamic parameters may be identified . . . actual measured distribution of dynamic properties may be used for predictive purposes . . . behavior prediction model may be dynamically updated using the model initiator 222, if behavior shifts are detected. Hence a new model can be adopted dynamically if a previous model is not applicable”)
performing, by the autonomous vehicle, one or more operational commands based on the selected machine learning model.
(¶ 49 “The updated behavior prediction model is used to determine the likelihood of a collision (224) and an alarm is provided” wherein the alarm can be performing an operational command based on the selected (updated) machine learning model, i.e., ¶60 “when alert occurs . . . some other automatic behavior can be initiated to prevent the collision or to mitigate the harm of the collision if it cannot be avoided”; ¶ 73 “The alert may comprise electronic data fed to an autopilot system, or electronic signal provided to any device for the purpose of facilitating safe operation of the vehicle”; ¶¶ 76-79 “improved automated evasion system for a vehicle. The system may generate vehicle control inputs, such as steering, throttle, and braking inputs, so as to reduce the probability of a collision. As the effects of vehicle control inputs modify the vehicle behavior, revised models are calculated, and control inputs reduced if the probability of collision is reduced”).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/205597 to Moustafa et al. (Moustafa)
With respect to claims 1, 8, 14 and 20, Moustafa discloses a method for detecting out-of-model scenarios for an autonomous vehicle (i.e., ¶ 281 “behavioral model  . . . is out of date . . . based on detecting . . . that observed behavior. . . does not conform with the predicted behavior when applying the earlier stored version of the behavioral model. Such a determination may cause the vehicle . . . to request an updated version of the behavioral model”), comprising: 
determining, based on first sensor data from one or more sensors, an environmental state1 relative to the autonomous vehicle, 
(¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state; ¶ 177 “perception engine . . . take as inputs various sensor data . . . to perform object recognition and/or tracking of detected objects . . . Object tracking may also be performed to autonomously estimate, from sensor data inputs, whether an object is moving and, if so, along what trajectory. For instance, after a given object is recognized, a perception engine 238 may detect how the given object moves in relation to the vehicle . . . objects such as other vehicles, pedestrians, wildlife, cyclists, moving within an environment, which may affect the path of the vehicle”; ¶ 328 “irregular driving patterns . . . sequence of driving actions”)
(¶¶ 257-258 “construct an internal representation of its surroundings . . .  dynamic information about the environment . . . moving objects . . . velocity vectors . . . ego localization . . . where the vehicle fits within the model”; ¶ 258 “environment model . . . updated environment information . . . constructs a plan of action in response (. . . behavior information, prediction information, trajectory information . . . ) to the predicted behavior of these environment conditions”)
(claim 22 “receive first sensor data generated by a first set of sensors, wherein the first sensor data identifies attributes of a driving environment”)
wherein operational commands for the autonomous vehicle are based on a selected machine learning model2, 
(FIG. 10, 1015, machine learning model input to actuation and control 1020; FIG. 19, perception 1902, environmental model output, planning 1904, actuation 1906; ¶ 199 “Based on the path plan and decisions of the planning and decision stage 510, a control and action stage 515 may convert these determinations into actions, through actuators to manipulate driving controls including steering, acceleration, and braking, as well as secondary controls, such as turn signals, sensor cleaners, windshield wipers, headlights, etc.”)
wherein the selected machine learning model comprises a first machine learning model; 
(i.e., ¶281 “earlier stored version of the behavioral model” or initial/ default models used prior to updated (¶ 281) or triggered dynamic policies (¶ 332), i.e., ¶ 346 “default behavior policy”)
comparing the environmental state to a predicted environmental state relative to the autonomous vehicle; 
(i.e., various models and input predict environmental states, i.e., behavioral/ environmental/ safety/ social norm models, other road vehicle behavior, generic predicted behavior, ideal predicted behavior, etc. which predict expected vehicle behavior: ¶ 186 machine learning model may then be used . . . to make predictions . . . based on input data”; ¶ 258 “environmental model . . . predicted behavior of these environmental conditions”; ¶ 277 “predict how these vehicles will respond based on conditions observed in the environment . . . model based predictions”; ¶279 “behavioral model may be acted upon by another vehicle to predict future vehicle behaviors”; ¶¶ 261-269 behavioral model and social norm model are predictions of future vehicle trajectories/ actions based on previous observed trajectories which derive constraints, or predictions on what vehicles or other tracked objects will do in particular scenarios (¶ 269); ¶ 272 model environmental predictions can also be based on assumptions of “generic vehicle behavior” and ideal assumptions (i.e., other vehicles are autonomous, other vehicles future actions will not violate speed limits or traffic rules), i.e., ¶ 274 “these models may be utilized . . . to determine probabilities that neighboring vehicles will take certain actions in certain situations”; ¶¶ 342-346 “irregular or anomalous behaviors are detected as being performed by one or more vehicles. In some cases, detection may be done by comparing an observed behavior performed by the particular vehicle with a safety model [[i.e., prediction]] . . . determined whether an observed irregular behavior has been observed as being performed by a particular vehicle . . . if so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
determining, based on a differential between the environmental state and the predicted environmental state3, whether to select a second machine learning model as the selected machine learning model; and 
(¶ 279 - 281 “behavioral model . . . predict future vehicle behaviors . . . trustworthiness of behavioral models . . . trustworthiness value can change over time if the output behavior differs significantly from the observed vehicle behavior. Should the trustworthiness value fall below a certain threshold (i.e., differential) the model can be deemed not suitable . . . verification of the behavioral model . . . determining whether the observed performance corresponds to an expected performance determined through the behavioral model (e.g., by providing inputs corresponding to the present environment to the model and identifying if the output conforms with the observed behavior of the vehicle . . . behavioral model  . . . is out of date, incorrect, or defective based on detecting . . . that observed behavior. . . does not conform with the predicted behavior when applying the earlier stored version of the behavioral model. Such a determination may cause the vehicle . . . to request an updated version of the behavioral model”)
(¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state, “in response to the anomalous behavior detection . . . to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs” wherein an anomaly itself is a differential between the environmental state (tracked behavior) and the predicted behavior (expected), i.e., ¶ 588 “The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection” wherein the expected behavior is based on a prediction model related to objects detected external to the vehicle “machine learning algorithms . . . estimate parameters of the prediction model for detecting and recognizing an object . . . contrary to anomalies” wherein expected behaviors are defined as predictions, see, i.e., ¶ 398 “expected vehicle behavior predicted”)
(¶¶ 342-346 “irregular or anomalous behaviors are detected as being performed by one or more vehicles. In some cases, detection may be done by comparing an observed behavior performed by the particular vehicle with a safety model [[i.e., prediction]] . . . whether an observed irregular behavior has been observed . . . if so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
performing, by the autonomous vehicle, one or more operational commands based on the selected machine learning model.
(FIG. 19, perception 1902, environmental model output, planning 1904, actuation 1906, i.e., selected model (i.e., via update ¶ 281, or dynamically triggered policy ¶ 322) is used as input to the planning/ decision stage/ module and control/ action stage ¶ 199 “Based on the path plan and decisions of the planning and decision stage 510, a control and action stage 515 may convert these determinations into actions, through actuators to manipulate driving controls including steering, acceleration, and braking, as well as secondary controls, such as turn signals, sensor cleaners, windshield wipers, headlights, etc.”). 


With respect to claims 2, 9 and 15 Moustafa discloses determining the predicted environmental state based on second sensor data.  
(¶ 233 “Such events may be detected by providing data from one or more sensors of the connected autonomous vehicle to one or more machine learning models (e.g., 1205). For instance . . . data 1215 (from integrated or extraneous sensors) describing conditions of the external environment surrounding the vehicle (e.g., weather information, road conditions, traffic conditions, etc.) or describing environmental conditions along upcoming portions of a determined path plan, among other example inputs. The machine learning model 1205 may determine one or more types of events from these inputs”)
(1310, FIG. 3; 920, 925, FIG. 18; 1902, FIG. 19; 3402 sensors, 3404 anomalous behavior detection, 3408, trigger plan phase, 3422 dynamic policy for avoiding unsafe vehicles triggered, FIG. 34; 3602, FIG. 36; 3855A, 3855B, 3855C, FIG. 38; sensors depicted in FIG. 41 with prediction in 4110, obstacle and free space hypothesis, probabilistic sensor fusion, motion planning, sensor models; FIG. 44, steering, brake, throttle sensor, construct vehicle motion vector hypothesis, constrain motion within hypothesis envelope, majority voting to schedule control commands; FIG. 45 sensor data 4555, likelihood comparison, outside threshold inside threshold; 5904, FIG. 59 sensor suite and 5902 steering, acceleration and braking pedal sensors)
(¶ 228 “data collected by two sensors (e.g., front and rear cameras with 2 megapixel (M P) resolution running at 30 frames per second (fps)) and process and analyze the data using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”)

With respect to claims 3, 10 and 16 Moustafa discloses the second sensor data comprises sensor data associated with a time window ending at a time offset relative to a current time.  
(¶ 587 “equipped with several sensors . . . Under the assumption of real-time data processing fashion, which is vital for such systems, the data collected at time T should be processed before the next data generated is recorded at time T+1 (where the unit 1 here is the maximum resolution of the particular sensor). For a Camera (which generally operates at 30 frames per second) and a LIDAR (which generally operates at 20 sweeps per second), 33ms resolution and 50 ms respectively may be considered acceptable resolutions. Thus, high speed decisions are desirable. An event or situation is formed by a series of recordings over a period of time, so various decisions may be made based on a time-series problem based on the current data point as well as previous data points”)
(¶ 268-269 “trajectories of each of the vehicles might be calculated at time intervals using the following cost function . . . defined observation window N generates trajectory tryi”; FIG. 24, t1, tN described in ¶ 291; ¶357 “learning normal behavior of a vehicle . . . predicting the likelihood of a behavior of the vehicle for time interval t . . . regression algorithm compares the likelihood of a change of motion based on new received control events computed from the vehicle behavior model to the model (e.g., motion envelope) predicted by the regression algorithm”; ¶¶ 365 – 370; 384-388; 398, 413, 481 “safety model driving phases . . . first phase . . . separated by a non-safe lateral distance . . . last point in time in which the longitudinal distance is still safe . . . blame time” shown in FIG. 58; 502, 594, 611-612 “identification of persons captured in the image and video data and can reveal information related to the locations of such persons at particular points in time . .  predicting trajectory”; 749, 751 “sampling rate per sensor, context, and safety outcome data. Ground-truth data 12002 may include multiple data sets that each correspond to a sampling time period and indicate a sensor suite configuration, a sampling rate used per sensor, context for the sampling time period, and safety outcome over the sampling time period”; 761 “first sensor is being sampled twice as often as a second sensor”; 806-809 “filtering using data from previous and current time instants . . . filter (e.g., a Kalman filter or variant thereof) may incorporate a prediction action based on data from previous time instants and an update action based on data from current time . . . relation between the data at the current time action and data at the previous time action is dependent on the motion of the autonomous vehicle and its sensors. This motion can be measured or estimated”; 848; 864 “conditions may be detected based on a time-based analysis of sensor data (e.g., from one or more image sensors 14402 or other sensors of the vehicle or associated sensors)”)

With respect to claims 4, 11 and 17 Moustafa discloses wherein determining, based on the differential between the environmental state and the predicted environmental state, whether to select the second machine learning model as the selected machine learning model comprises:
 determining to select the second machine learning model as the selected machine learning model in response to the differential meeting a threshold.  
(i.e., threshold is whether the detected behavior matches expected behavior threshold or trustworthiness threshold, ¶ 279 - 281 “behavioral model . . . predict future vehicle behaviors . . . trustworthiness of behavioral models . . . trustworthiness value can change over time if the output behavior differs significantly from the observed vehicle behavior. Should the trustworthiness value fall below a certain threshold (i.e., differential) the model can be deemed not suitable . . . verification of the behavioral model . . . determining whether the observed performance corresponds to an expected performance determined through the behavioral model (e.g., by providing inputs corresponding to the present environment to the model and identifying if the output conforms with the observed behavior of the vehicle . . . behavioral model  . . . is out of date, incorrect, or defective based on detecting . . . that observed behavior. . . does not conform with the predicted behavior when applying the earlier stored version of the behavioral model. Such a determination may cause the vehicle . . . to request an updated version of the behavioral model”)
(¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state, “in response to the anomalous behavior detection . . . to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs” wherein an anomaly itself is a differential between the environmental state (tracked behavior) and the predicted behavior (expected), i.e., ¶ 588 “The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection” wherein the expected behavior is based on a prediction model related to objects detected external to the vehicle “machine learning algorithms . . . estimate parameters of the prediction model for detecting and recognizing an object . . . contrary to anomalies” wherein expected behaviors are defined as predictions, see, i.e., ¶ 398 “expected vehicle behavior predicted”)
(¶¶ 342-346 “irregular or anomalous behaviors are detected as being performed by one or more vehicles. In some cases, detection may be done by comparing an observed behavior performed by the particular vehicle with a safety model [[i.e., prediction]] . . . whether an observed irregular behavior has been observed . . . if so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶388 “HMM output classification may be evaluated to determine whether the probability of anomalous behavior exceeds a desired threshold”)
(¶ 382 “likelihood comparison 4546 corresponds to a comparator (e.g., 3846).”) 
	(FIG. 36, frequency > threshold? Yes, initiate dynamic behavior policy 3614, No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, outside threshold, inside threshold; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes, No)

With respect to claims 5, 12 and 18 Moustafa discloses wherein determining, based on the differential between the environmental state and the predicted environmental state, whether to select the second machine learning model as the selected machine learning model comprises determining to keep the first machine learning model as the selected machine learning model in response to the differential falling below a threshold.  
(¶¶ 279-281, 331-332, 342-346, wherein the second machine learning model may or may not be selected depending on the threshold determination as cited above). 
(FIG. 36, frequency > threshold? No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, inside threshold 4548, action 4508; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes 4810 send signal to allow requested action)
(¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)

	With respect to claims 6, 13 and 19 Moustafa discloses wherein comparing the environmental state to the predicted environmental state comprising comparing one or more first visual anchors4 in the environmental state to one or more second visual anchors in the predicted environmental state.  
(¶ 279 - 281 “behavioral model . . . predict future vehicle behaviors . . . trustworthiness of behavioral models . . . trustworthiness value can change over time if the output behavior differs significantly from the observed vehicle behavior. Should the trustworthiness value fall below a certain threshold (i.e., differential) the model can be deemed not suitable . . . verification of the behavioral model . . . determining whether the observed performance corresponds to an expected performance determined through the behavioral model (e.g., by providing inputs corresponding to the present environment to the model and identifying if the output conforms with the observed behavior of the vehicle . . . behavioral model  . . . is out of date, incorrect, or defective based on detecting . . . that observed behavior. . . does not conform with the predicted behavior when applying the earlier stored version of the behavioral model. Such a determination may cause the vehicle . . . to request an updated version of the behavioral model”)
(¶ 331-332 “the sensing phase 3410 of the autonomous vehicle software stack receives sensor data from the sensors 3402 of the autonomous vehicle and uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions” wherein tracked objects, such as an HV, external to the vehicle includes trajectory prediction and constitutes an environmental state, “in response to the anomalous behavior detection . . . to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs” wherein an anomaly itself is a differential between the environmental state (tracked behavior) and the predicted behavior (expected), i.e., ¶ 588 “The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection” wherein the expected behavior is based on a prediction model related to objects detected external to the vehicle “machine learning algorithms . . . estimate parameters of the prediction model for detecting and recognizing an object . . . contrary to anomalies” wherein expected behaviors are defined as predictions, see, i.e., ¶ 398 “expected vehicle behavior predicted”)
(¶¶ 342-346 “irregular or anomalous behaviors are detected as being performed by one or more vehicles. In some cases, detection may be done by comparing an observed behavior performed by the particular vehicle with a safety model [[i.e., prediction]] . . . whether an observed irregular behavior has been observed . . . if so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)	
(¶¶ 257-258 “construct an internal representation of its surroundings . . .  dynamic information about the environment . . . moving objects . . . velocity vectors . . . ego localization . . . where the vehicle fits within the model”; ¶ 258 “environment model . . . updated environment information . . . constructs a plan of action in response (. . . behavior information, prediction information, trajectory information . . . ) to the predicted behavior of these environment conditions”).


With respect to claim 7, Moustafa discloses the first machine learning model and the second machine learning model are included in a plurality of machine learning models, wherein each machine learning model of the plurality of machine learning models corresponds to a respective driving mode5 of the automated vehicle.  
(¶331-334 “tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that . . . driving significantly slower or faster than other drivers”; ¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶283 “Behavioral models may be based on the machine learning models used to enable autonomous driving in the corresponding vehicle . .  behavioral models may be smaller, simpler "chunks" of an overall model, and may correspond to specific environments, scenarios, road segments, etc. As examples, scenario-specific behavioral models may include neural network models to show the probability of various actions of a corresponding vehicle in the context of the specific scenario (e.g., maneuvering an intersection, maneuvering a roundabout, handling takeover or pullover events, highway driving, driving in inclement weather, driving through elevation changes of various grades, lane changes, etc.). Accordingly, multiple behavioral models may be provided for a single vehicle and stored in memory of a particular vehicle using these models. Further, the use of these multiple models individually may enable faster and more efficient (and accurate) predictions by the particular vehicle compared to the use of a universal behavioral model modeling all potential behaviors of a particular vehicle”)
(¶¶ 365-373 “comparator . . . apply limits to the vehicle behavior model . . . determine whether a change in motion . . . acceptable change in motion that occur within a predicted motion envelope . . . likelihood the change in motion would occur . . . comparator function . . . if the vehicle behavior model indicates a braking event is potentially anomalous . . . braking event that is expected is within an acceptable threshold (e.g., within a motion envelope) . . . within an acceptable threshold based on a motion envelope . . . assessment that the braking event is potentially anomalous can be overridden . . . comparator may be selected based on the particular vehicle behavior model . . . being used . . . comparator 3846 may be triggered to send feedback to the vehicle behavior model 3842 to modify its model”  -- wherein a braking machine learning model may or may not be selected to actuate vehicle controls based on the threshold determination, i.e., ¶186 “machine learning models to perform functions of the autonomous vehicle stack”; ¶228 “machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”; wherein respective machine learning models direct actuation of different control modules in the autonomous driving stack, i.e., braking, lane change, autonomous to manual handover, etc. ¶181 “may utilize sensor data and outputs of other modules within the vehicle's autonomous driving stack to control a control unit of the vehicle in order to change driving maneuvers”; ¶183 “autonomous driving stack of a vehicle 105 may be coupled with drive controls 220 to affect how the vehicle is driven, including steering controls (e.g., 260), accelerator/throttle controls (e.g., 262), braking controls (e.g., 264), signaling controls (e.g., 266), among other examples”; ¶193 “machine learning models discussed herein may utilize one or more neural networks . . . trained or otherwise adapted to perform various data processing tasks (including tasks performed by the autonomous vehicle stack”; ¶226 “an autonomous driving stack 1015 using various . . . machine learning models may receive or retrieve the sensor data to generate outputs to the actuation and control block 1020 to autonomously steer, accelerate, and brake the vehicle 105”; ¶ 228 “using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios.”; i.e., machine learning acceleration model (¶494)
In context of selecting autonomous vehicle model or manual driving model: 
	(FIG. 72, manual driving mode, remote control mode, autonomous driving mode)
(¶398 “Generally, if the change in motion as classified by the vehicle behavior model is not within the threshold (or limit) of vehicle behavior predicted by the regression model, then at 4812, an error signal can be sent to alert a driver to take corrective action or to alert the autonomous driving system to take corrective action”; ¶549-551 “a passenger riding with the human-driver may get into a sudden high-risk scenario and the human driver may take over to stop the car . . . autonomous driving systems may be specifically configured to detect and control these types of takeovers, which may allow for safer driving and avoidance of unpredictable behavior during the autonomous driving mode” FIG. 82, autonomous mode active, takeover signal, autonomous mode inactive; ¶¶ 330-331 “FIG. 33 illustrates an example "road rage" scenario by an HV . . . cut in front of the autonomous vehicle and may slow down abruptly. In response, the autonomous vehicle may slow down and change lanes to avoid the HV. The HV may then accelerate further and cut in front of the autonomous vehicle again, and may then abruptly slow down again. Because the HV has seen this maneuver from the HV multiple times, the autonomous vehicle may detect that the HV is an angry driver that is repeatedly cutting in-front of the autonomous vehicle. The autonomous vehicle can accordingly take a corrective action, such as, for example, handing off control back to its human driver . . . an irregular/anomalous behavior tracking model 3400 for an autonomous vehicle . . . uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . (e.g., in an unsafe behavior tracking software module 3408 as shown). In some cases, the tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs. Aspects of the model 3400 are described further below.”)
	(¶ 1173 “Example 189 includes the subject matter of any one of Examples 186-188, where determining that autonomous control of the vehicle should cease includes predicting, using a particular machine learning model, that conditions on an upcoming section of the path plan presents difficulties to autonomous driving during the upcoming section.”; FIG. 83).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S. Patent No. 10059334 (Waymo) Zhu, is cited to disclose the features of the independent claims:
	FIG. 8; FIG. 9 910, 925, 940 modified behavior model YES/NO, 945 alter control strategy based on the behavior; claims 1-20, i.e., claim 1 “retrieving from memory, a behavior model for objects
configured to predict how another object, having the same classification as the object, will behave based . . . maneuvering the vehicle, by the one or more processors, based on the behavior model” claim 5 “using the behavior model to identify a plurality of probabilities for potential actions of the object”; claim 6 “updating the behavior model by adjusting the plurality of probabilities based on the behavior of interest”; col. 1 “behavior models to be used by an autonomous vehicle to predict the behavior of a detected object”; col. 7 “predict the objects next action”; col. 10 “refine already existing behavior models used to predict the likely movements of detected objects, such as vehicles or pedestrians”; col. 17-18. 

Previously Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190258251, Systems and methods for safe and reliable autonomous vehicles, to Nvidia is cited to disclose:
[0311] In operation, the eight Advanced SoCs may each have networks trained and focused on specific tasks like pedestrian detection, sign detection, distance estimation, lane detection, collision avoidance, current occupancy grids, predicted occupancy grid, and steering control. Alternatively, the technology allows for joint training of a single network to handle multiple tasks, such as object detection, lane detection, freespace, distance estimation.
[0335] A suitable ADAS SoC is designed to be used for Lane Departure Warning (“LDW”), alerting the driver of unintended/unindicated lane departure; Forward Collision Warning (“FCW”), indicating that under the current dynamics relative to the vehicle ahead, a collision is imminent, Automatic Emergency Braking (“AEB”) identifying imminent collision, Adaptive Cruise Control (“ACC”), Lane Keeping Assist (“LKA”), and Lane Centering (“LC”).
186 Acceleration Cluster (400) may also include one or more deep learning accelerators (“DLAs”). Each DLA may be designed to run a specific neural network with better performance per watt performance than the same network would have if executed on a general-purpose CPU, GPU, or FPGA. For example, one or more DLA can be designed specifically to process a convolutional neural network (“CNN”) to detect features in perception data (e.g., data from cameras, RADAR, LIDAR) received from one or more sensors (e.g., cameras, RADAR, LIDAR) via I/O (170).
[0208] DLA can quickly and efficiently execute neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, without limitation: (1) a CNN for object identification and detection using data from camera sensors, (2) a CNN for distance estimation using data from camera sensors (72, 74), (3) a CNN for emergency vehicle detection and identification and detection using data from microphones (102), (4) a CNN for facial recognition and vehicle owner identification using data from camera sensors (72), and (5) a CNN for security and/or safety related events, as discussed more fully below in a section “Additional Examples of Self-Driving Vehicles Using The Technology”, in the discussion of self-driving buses and self-driving patrol cars. As used herein and in the claims, the term “CNN” includes all types of CNNs, including region-based convolutional neural networks, (R-CNNs) and Fast R-CNNs, which may be used for object detection
[0270] Second, as shown in FIG. 15, deep-learning hardware accelerator (DLA) (401) may perform preprocessing (160), inferencing on a trained neural network (162), and post-processing (164) to provide any function (166) that can be performed by a trained neural network, such as collision detection, sign detection, object detection, lane detection, or other function.
[0273] According to one or more embodiments, the Advanced SoC (100) may perform more than three diverse, redundant processing tasks to ensure functional safety, and may use information from a variety of sensors, including ADAS systems, in controlling the vehicle. For example, in a preferred embodiment, DLA (401) may run a neural network trained to identify the presence of road conditions including rain, snow, ice, or black ice. When such road condition is identified, the DLA (401) notifies the CPLEX, GPU, and/or safety cluster engine of the condition, so that the path-planning and control routines may take the condition into account. . . . A sudden change in the relative angular velocities indicates that the vehicle has encountered a slippery surface, such as ice or oil. CPU Complex may further receive information regarding the vibrations of the axles from vibration sensors (85). A difference in vibration between the power-driven axle and a freely rotating axle indicates slippage at the road surface; sudden changes in the relative vibrations indicate that the road surface has changed. The results of the slippery road detection may be used to train and/or enhance a neural network that is designed to detect slippery road conditions.
341 Similarly, when secondary computer (200) is a camera-based LDW ADAS system, neural network in MCU (600) can learn to override the LDW when bicylists or pedestrians are present and a lane departure is, in fact, the safest maneuver.
[0705] Various neural networks can be executed on one or more of the SoCs. In example non-limiting embodiments, different neural networks can be executed on each SoC. For example, the first System-on-a-Chip can execute a neural network for pedestrian detection, the second System-on-a-Chip can execute a neural network for sign detection, the third System-on-a-Chip can execute a neural network for distance estimation, the fourth System-on-a-Chip can execute a neural network for lane detection, the fifth System-on-a-Chip can execute a neural network for collision avoidance, the sixth System-on-a-Chip can execute a neural network for a current occupancy grid, the seventh System-on-a-Chip can execute a neural network for a predicted occupancy grid, and the eighth System-on-a-Chip can execute a neural network for steering control.
[0706] According to embodiments, one or more neural networks can be specifically trained for a purpose, and on specific data. For example, the neural network for distance estimation may be trained for and on data generated by a LIDAR sensor.
0752] According to an example embodiment, controlling the autonomous vehicle can also include providing image information from at least one camera sensor as an input to either one or both of the first and second neural networks. According to an example embodiment, controlling the autonomous vehicle can also include providing image information from at least one infrared camera sensor as an input to one or both of the first and second neural networks
[0772] Another aspect of the technology is directed to a method for controlling an autonomous vehicle, comprising: executing a neural network for pedestrian detection on a first System-on-a-Chip, to generate at least one first signal, executing a neural network for sign detection on a second System-on-a-Chip, to generate at least one second signal, executing a neural network for distance estimation on a third System-on-a-Chip, to generate at least one third signal, executing a neural network for lane detection on a fourth System-on-a-Chip, to generate at least one fourth signal, executing a neural network for collision avoidance on a fifth System-on-a-Chip, to generate at least one fifth signal, executing a neural network for current occupancy grids on a sixth System-on-a-Chip, to generate at least one sixth signal, executing a neural network for predicted occupancy grid on a seventh System-on-a-Chip, to generate at least seventh first signal, executing a neural network for steering control on an eighth System-on-a-Chip, to generate at least one eighth signal, executing a computer vision algorithm on a central processing unit to generate a least one ninth signal, and using the signals to control at least one vehicle actuator.
US 20190384304 to Nvidia, is cited to disclose path detection for autonomous machines using deep neural networks, anchor points, prediction, models 
US 20150316383 A1 is cited to disclose selection of models
1. A method for estimating the motion of an object, comprising: extracting a feature of the object from acquired sensor data; classifying the motion of the object based on the extracted feature; selecting a motion model based on the classified motion; and estimating a motion parameter based on the acquired sensor data.
6. The method of claim 1, wherein said classifying the motion of the object uses a classification algorithm selected from the group consisting of a neural network, a support vector machine, a Bayesian network, a Naive Bayes classifier, a decision tree, a k-nearest neighbour (KNN) approach, boosting, a Dynamic Bayesian Network (DBN), a Hidden Markov Model (HMM), reinforcement learning, logistic regression, genetic algorithms, and a Gaussian process.
7. The method of claim 1, further comprising selecting a motion model based on the classified motion.
8. The method of claim 7, wherein said estimating the motion parameter of the object includes estimating at least one of a velocity of the object and/or a distance traveled by the object based on said selected motion model.
9. The method of claim 7, wherein said selecting a motion model comprises at least one of selecting a distance-based motion model, selecting a velocity-based motion model, and/or selecting a dead-reckoning motion model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided in the specification for “environmental state”. 
        2 No limiting definition for “machine learning model” is provided in the specification although examples include “object detection identification and avoidance visual recognition, classification . . . simultaneous localization and mapping . . . image recognition and classification . . . text analytics ( extraction , classification ) . . . and many others” (Spec. ¶84) which do not necessarily require artificial intelligence. In addition, the specification indicates machine learning models are used to generate operational commands for a vehicle wherein different machine learning models (MLM) are used to control cruising, braking, lane changing, entering a highway, etc. and the used machine learning models can depend on driving mode (Spec. ¶ 43). The plain ordinary meaning of MLM is a file or program that can be used to recognize patterns and may represent rules, vector coefficients with values, a trained dataset, if then statements, etc. and differs from a machine learning algorithm or a neural network. See “ Difference Between Algorithm and Model in Machine Learning”, available at https://machinelearningmastery.com/difference-between-algorithm-and-model-in-machine-learning/; “What is a machine learning model?” available at:  https://docs.microsoft.com/en-us/windows/ai/windows-ml/what-is-a-machine-learning-model#:~:text=A%20machine%20learning%20model%20is,and%20learn%20from%20those%20data. Accordingly, under a BRI, a machine learning model is any file or program that includes rules, vector coefficients with values, a trained dataset, if then statements, etc., and in the context of the specification and claim 1, can be used to generate vehicle operational commands. 
        3 No limiting definition is provided for “predicted environmental state” but can include a kinetic field estimator (¶48), estimated or projected positions or trajectories of detected objects such as other vehicles and lanes (¶53) 
        4 Spec. ¶ 45 “visual anchors may comprise image objects . . . may include lane markers , street signs , traffic signals , pedestrians or other persons , vehicles on the road , parked vehicles , etc”. 
        5 Driving mode does not have a limiting definition but can include “examples of driving modes may include cruising ( e.g. , maintaining a particular speed ) , braking , lane changing , entering or exiting a highway , etc” or other driving modes that provide operational commands “use a corresponding machine learning model to determine operational commands” (Spec. ¶ 43) and further includes autonomous versus semiautonomous or manual driving modes (Spec. ¶ 29 “execute a second operating system when the
        autonomous vehicle is not in an autonomous ( or even partially autonomous ) driving mode”).